Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Objection
Claim 1 is objected to because of the following informalities:  the last paragraph of the claim (claim 1) recites a “conductive shielding component” (150) and further recites a “plurality of conductive components” (572) and it is unclear if these items are different from one another or if the “plurality of conductive components” (572) comprise the claimed “conductive shielding component” (150). It appears from Applicant’s original specification that these items are related and not separate items. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the claim recites “the conductive shielding component is arranged integrally or at intervals on the component of the cryostat along an axial direction of the superconducting coil assembly” and it can be understood that the conductive shielding component can be arranged integrally; however, it is unclear how one singular conductive shielding component can be arranged at intervals as the claim contends.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the claim depends from claim 1 via intervening claim 2, and it is unclear if the “shielding units” (151, 152, 153 etc.) of claim 3 are different from the “conductive components” (572) of claim 1 because embodiments depicted in the drawings appear to include either “shielding units” (151, 152 etc.) or the “conductive components” (572) not together in any embodiments.  It appears from Applicant’s original disclosure that these items are related or replacement items and not separate items. Appropriate correction is required.

Rejection under 35 USC §102


Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (EP-0681189 or US-5,539,367).

Claim No
Claim features
Prior art
Xu (EP-0681189) or US version Xu (US-5,539,367)
1
A system for magnetic resonance imaging (MRI), comprising: 

See title and abstract in Xu which discloses a system for MRI.

a gradient coil assembly configured to form a gradient magnetic field; and
Item 3 in Fig. 1 in Xu is the claimed gradient coil assembly with all claimed features.

a cryostat including a superconducting coil assembly, and
Cryostat (21, 11) in Xu discloses a superconducting coil assembly (16-19).

a magnetic field shielding apparatus arranged on/in a component of the cryostat,

a magnetic field shielding apparatus (14, 50). 

wherein the component of the cryostat incudes an outer container, an inner container, an intermediate layer arranged between the outer container and the inner container, and a superconducting coil assembly arranged in the inner container,

The cryostat (21, 11) in Xu includes:
inner container (11), 
an outer container (21) and
an intermediate layer (43), cf. Figs 1-3.

Superconducting coil assembly (16-19) in Xu is arranged in the inner container (11) as claimed.

wherein the superconducting coil assembly is configured to form a main magnetic field and the magnetic field shielding apparatus is configured to shield the superconducting coil assembly from a stray field of the gradient coil assembly, and
Superconducting coil assembly (16-19) is configured to form a main magnetic field as claimed.

The magnetic shielding apparatus (14, 50) in Xu is configured to shield the superconducting coil assembly (16-19) from stray field of the gradient assembly (3). 

 wherein the magnetic field shielding apparatus includes a conductive shielding component, a shielding cylinder, or a combination thereof, and a plurality of conductive components arranged at positions close to two ends of the intermediate layer of the cryostat.
The magnetic shielding apparatus (14, 50) in Xu includes conductive shielding components (50). 

The shielding apparatus (14, 50) is in the form of a cylinder and may called a shielding cylinder as claimed. 

The conductive shielding components (50) are positions along the length of the intermediate layer (43) including the two ends of the intermediate layer.

Xu fully meets claim 1.

2
The system of claim 1, wherein the conductive shielding component is arranged integrally or at intervals on the component of the cryostat along an axial direction of the superconducting coil assembly.

The conductive shielding components (50) are arranged at intervals along the axial direction of the cryostat (21, 11).

Xu meets claim 2.
3
The system of claim 2, wherein the conductive shielding component includes one or more shielding units that are arranged at intervals on the component of the cryostat along the axial direction of the superconducting coil assembly, a width of each of the one or more shielding units along the axial direction of the superconducting coil assembly being not less than a width of a coil of superconducting coil assembly corresponding to the shielding unit.
The language is unclear, see claim objection elsewhere in this Office action. Shielding components (50) are deemed to to be same as shielding units (50).

Width of shielding units (50), in Xu, is smaller than that of the coils superconducting coil (16-19) which spans almost entire length of the cryostat (21, 11).

Xu meets claim 3.
5
The system of claim 1 wherein the superconducting coil assembly includes one or more inner coils and one or more outer coils, for at least one of the one or more inner coils, a shielding unit being arranged on an inner side of the at least one of the one or more inner coils, the inner side being a side close to the gradient coil assembly.

Xu meets claim 5, cf. Fig. 1.
6
The system of claim 5, wherein for at least one of the one or more outer coils, a shielding unit is arranged on an outer side of the at least one of the one or more outer coils, the outer side being a side away from the gradient coil assembly.

Xu meets claim 5, cf. Fig. 1.
7
The system of claim 1, wherein the conductive shielding component is arranged on a target side, close to the gradient coil assembly, of at least one of the outer container, the inner container, or the intermediate layer, the conductive shielding component being a hollow conductor.

Xu meets claim 7, when it discloses the conductive shielding component (14, 50) is a hollow conductor because as a whole the structure (14, 50) has shape of a cylinder and the cylinder has hollow space that includes the bore of the MRI system.
8
The system of claim 1, wherein a temperature of the conductive shieldingResponse to Non-Final Office Action Attorney Docket No.: 20618-0729US00 Application No.: 17/148,594 Page 4 of 15 component is controlled through at least one external refrigeration source or a refrigeration component included in a cryostat.

Xu meets claim 8, see helium inlet pipe 8 which is connected to an unillustrated refrigeration component.
9
The system of claim 1, wherein the shielding cylinder includes a mounting cylinder and the plurality of conductive components arranged on/in the mounting cylinder, the mounting cylinder including a target side, close to the gradient coil assembly of the intermediate layer of the cryostat.

Xu meets claim 9 as item 14 in is cylinder and the conducive components (50) are mounted on item 14. The mounting cylinder (14) includes a target side which is closer to the gradient coil (3) as claimed.
10
The system of claim 1, wherein the plurality of conductive components ar

Xu meets claim 10 because a conductive component (50) in Xu has curved shape and it can be understood that the conductive component (50) can be machined from a metal plate to give it a curvature instead of bending a plate or stamping a plate.

11
The system of claim 9, wherein the mounting cylinder includes a plurality of mounting slots, the plurality of conductive components being arranged in the plurality of mounting slots.

Xu meets claim 11, see Fig. 3 which shows details of the conductive components (50). Mounting slots (in the region of 60) are formed by the curvature of the conductive components (50). 
12
The system of claim 11, wherein the plurality of mounting slots include through slots or blind slots, the blind slots being located on an inner wall or an outer wall of the mounting cylinder.

Xu meets claim 12 as it discloses through slots. 
13
The system of claim 9, wherein the shielding cylinder includes a mounting frame, the plurality of conductive components being mounted on an inner wall or an outer wall of the mounting cylinder by the mounting frame.

Xu meets claim 13 as the conductive components (50) are mounted on an inner wall (11) of cryostat. 

14
The system of claim 1, wherein the shielding cylinder (14) Response to Non-Final Office Action   Attorney Docket No.: 20618-0729US00Application No.: 17/148,594Page 5 of 15includes a plurality of mounting joints, the plurality of conductive components being mounted by the plurality of mounting joints.

Xu meets claim 14, as it discloses mounting joints (52, 58).
15
The system of claim 9, wherein the plurality of conductive components are embedded inside the mounting cylinder.

Xu fails to meet claim 15, because Xu does not disclose that the conductive components are embedded in the mounting cylinder (14 or 11).
16
The system of claim 9, wherein each of the plurality of conductive components is in a ring shape or a sheet shape, the plurality of conductive components in the sheet shape being arranged at intervals along a circumferential direction of the mounting cylinder.

Xu meets claim 16, as it discloses the conductive components are arranged as claimed., cf. Fig. 1
17
A system for magnetic resonance imaging (MRI), comprising: 

See title and abstract in Xu which discloses a system for MRI.

a gradient coil assembly configured to form a gradient magnetic field; and 

Item 3 in Fig. 1 in Xu is the claimed gradient coil assembly with all claimed features.

a cryostat including:  an outer container, an inner container, and an intermediate layer between the outer container and the inner container; 

The cryostat (21, 11) in Xu includes:
inner container (11), 
an outer container (21) and
an intermediate layer (43), cf. Figs 1-3.



a superconducting coil assembly configured to form a main magnetic field; and 

Xu discloses a superconducting coil assembly (16-19).

a magnetic field shielding apparatus configured to shield the superconducting coil assembly from a stray field of the gradient coil assembly, 

Xu discloses that the magnetic field shielding apparatus (14, 50) shields the superconducting coil assembly (16-19) from a tray field of the gradient coil assembly (3), cf. abstract in Xu, also see in other places in the text in Xu. 

wherein the magnetic field shielding apparatus includes a conductive shielding component arranged on/in a target side, close to the gradient coil assembly, of the intermediate layer.

The magnetic field shielding apparatus (14, 50) is conductive and/or superconductive in nature as it includes conductive item 50. 

Xu fully meet claim 17.
18
The system of claim 17, wherein the conductive shielding component includes a hollow conductor arranged at intervals along an axial direction of theResponse to Non-Final Office Action Attorney Docket No.: 20618-0729US00 Application No.: 17/148,594 Page 6 of 15 superconducting coil assembly.
Xu meets claim 18, as it discloses shielding apparatus (14, 50) to include hollow conductors (50). Item 50 in Xu is how structure made by forming curvatures as shown in Fig. 3.
19

Xu meets claim 19, the claim contains features like that of claim 17, see treatment of claim 17 for claim 19.

20
The system of claim 19, wherein the plurality of conductive components are machined from a metal plate.
Xu meets claim 20, as the conductive components (5) are sheet shaped so they can be machined out (cut or thinned) from a metal plate as claimed.





Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Applicant’s Arguments
	Applicant’s claim amendments and remarks are carefully considered. Applicant’s claim amendments are found to overcome rejections, under 35 USC 102(a)(1), based on Westphal (DE-3900725) because the magnetic field shielding apparatus (13) is not located on an intermediate layer between an inner container (helium tank 4, 5) and an outer container (nitrogen tank), but located within the inner container (helium tank).  However, upon the consideration, the claims amendments are found to be unpersuasive with regards to allowing the application. Applicant’s claim amendments are found to narrow the claim scopes to a degree, however, fail to overcome rejections under 35 USC 102(a)(1), based on Xu (EP-0681189-A1), of at least one or more of the independent claims placed in the preceding Office action, see the updated item matchings in the rejections above. 

Office Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852